DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 13 and 17 of (parent) U.S. Patent No. 10,501,404 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 4, a claim to a compound, teaches the instant compound of claim 21.  This compound is a member of a Markush set of compounds of Formula (I) which are taught by the patent specification as compounds useful for the transfection of cells with a nucleic acid (column 4, line 66).  Patented claim 13 teaches a lipid aggregate of these compounds.  Note, however, that a claim to a method of using a compound (i.e. Sun Phar. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ 2d 1797 (Fed. Cir. 2010)). 
Patented claim 17 teaches a method for transfecting a cell with a nucleic acid comprising contacting the cell with a compound chosen from a list of 8 compounds of Formula (I) one of which is a compound (i).  Compound (i) is the instant compound of claim 21.  (Note that where a reference describes a sufficiently limited genus of a number of closely related compounds, the reference may be said to provide a description of those compounds just as if they were identified in the reference by name.  In re Schaumann, 572 F2d. 312, 197 USPQ 5 (CCPA 1978); In re Petering, 301 F2d. 676, 133 USPQ 275 (CCPA 1962) (a vast number of permutations of substituent groups under a general formula was reduced to twenty compounds by recourse to “preferences” disclosed in the reference).)  
The essential difference between the patented claim and the instant claim is that the subject matter is taught using 2 claims in the patent (claim 17 depends from independent claim 16 which teaches the Markush group of Formula (I)), but in a single claim in the instant application.  Nonetheless, the subject matter of instant claim 21 is fully encompassed by the patented claim.  

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10-25 of (parent) U.S. Patent No. 10,611,722 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 2 teaches a method for transfecting a cell with a nucleic acid comprising contacting the cell with the instant compound of claim 21.  This compound is a member of a Markush set of compounds of Formula (I).  Patented claims 10-25 are essentially identical to instant claims 2-37.  The only difference is that the instant claims are drawn to the single compound of instant claim 21, while the patented claims are drawn to the set of compounds of Formula (I) of which this compound is a member.  That is, the pertinent subject matter is grouped slightly differently in the patent and the instant application.  Nonetheless, the instant claims are fully encompassed by the patented claims.  

Claims 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/920,556 (reference application; 7/3/2019 earliest provisional filing date).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 17 teaches a method for transfecting a cell with a nucleic acid comprising contacting the cell with a compound chosen from a list of 8 compounds encompassed by Markush Formula (IV) the first of which is the compound of instant claim 21.  (Note that where a reference describes a sufficiently limited genus of a number of closely related compounds, the reference may be said to provide a description of those compounds just as if they were identified in the reference by name.  In re Schaumann, 572 F2d. 312, 197 USPQ 5 (CCPA 1978); In re Petering, 301 F2d. 
The essential difference between the claim of the reference application and the instant claim is that the subject matter is taught using 2 claims in the reference application (claim 17 depends from independent claim 16 which teaches a Markush group of Formula (IV)), but in a single claim in the instant application.  Nonetheless, the subject matter of the instant claim is fully encompassed by the claim of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the compound of claim 21.  This compound has been previously patented: parent US 10,501,404 B1.  As was outlined in that parent application, US 9,636,302 B2 may be taken as a recent representative example of the pertinent prior art.  The reference teaches lipids, structurally related to that of the instant invention, and their compositions for intracellular delivery of biologically active compounds (abstract; column 5, line 34; column 146, claim 2).  The reference does not, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/18/2021